Case: 20-50148     Document: 00515579598         Page: 1     Date Filed: 09/25/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 25, 2020
                                  No. 20-50148                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Juarez, also known as Fernando Perez-Juarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-429-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Fernando Juarez pleaded guilty to one count of importing marijuana
   in violation of 21 U.S.C. §§ 952 and 960 and a second count of possessing
   marijuana with the intent to distribute in violation of 21 U.S.C. §§ 841(a)(1)
   and (b)(1)(C). Juarez was sentenced to two concurrent terms of 33 months


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50148      Document: 00515579598          Page: 2   Date Filed: 09/25/2020




                                    No. 20-50148


   of imprisonment and three years of supervised release. This sentence was
   within the applicable guidelines range, which was correctly calculated at 27
   to 33 months.
          Juarez appealed the sentence, and he argues that the imposed
   sentence was substantially unreasonable because it was greater than
   necessary to achieve the sentencing purposes set out in 18 U.S.C. § 3553(a).
          A sentence within the Guidelines range is entitled to a presumption of
   reasonableness. United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
   Cir. 2009) (citing United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th
   Cir. 2008)). When conducting this reasonableness analysis, the court infers
   that the district judge has considered all the factors for a fair sentence set
   forth in the Guidelines. United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
   2009). The presumption of reasonableness “is rebutted only upon a showing
   that the sentence does not account for a factor that should receive significant
   weight, it gives significant weight to an irrelevant or improper factor, or it
   represents a clear error of judgment in balancing sentencing factors.” Id.
          Juarez fails to rebut the presumption of correctness. See id. The
   district court heard the parties’ arguments and evidently agreed with the
   Government that a sentence of 33 months was appropriate for the purpose of
   deterrence, a factor listed in § 3553(a). Juarez fails to make the requisite
   showing that the sentence is substantially unreasonable. Accordingly, the
   judgment of the district court is AFFIRMED.




                                         2